Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
December 7, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00539-CV

                             SYED RAZA, Appellant

                                         V.

                            PRITAM TOOR, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-67007


                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed August 27, 2021.          On
November 30, 2021, the parties filed a joint motion to dismiss the appeal. See Tex.
R. App. P. 42.1(a)(1). The motion is granted, and the appeal is dismissed.



                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.